Citation Nr: 1533705	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-22 951	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case is now under the jurisdiction of the VA RO in Atlanta, Georgia.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU) is part of the claim for an increased rating.  In this case, the Veteran was granted entitlement to a TDIU in an October 2011 rating decision.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1968 to June 1970.

2.	On May 20, 2015, prior to certification of the appeal to the Board, the RO received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew the issue on appeal prior to certification to the Board.  See VA Form 21-4138, Statement in Support of Claim, received on May 20, 2015.  Nevertheless, the issue was thereafter certified to the Board for appellate consideration, and placed on the Board's docket.  See July 24, 2015 VA correspondence.  However, as a consequence of the prior withdrawal of the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


